AgriNurture, Inc.

54 National Road, Dampol 2" A, Pulilan, Bulacan 3005, Philippines
Telefax: (632)299.8305 e www.ani.com.ph
Manila Office: (632) 879.3256 / (632) 879.3135 e Fax (632) 879.3215

May 4, 2010

PHILIPPINE STOCK EXCHANGE, INC
Philippine Stock Exchange Centre
Exchange Road, Ortigas Centre,

Pasig City 1605, Metro Manila

Attention: MS. JANET A. ENCARNACION
Head, Disclosure Department

Subject: AgriNurture, Inc.

Gentlemen:

In compliance with the Philippine Stock Exchange’s Rules on Disclosure, we wish to
inform you that on May 4, 2010, a Memorandum of Agreement (MOA) was signed between
AgriNurture, Inc. (ANI) and Far Eastern Agricultural Investment Company (FEAICO), a
corporation under incorporation in accordance with the laws of the Kingdom of Saudi
Arabia.

Based on the MOA, FEAICO shall pursue projects involving the establishment of a
commercial sized pineapple, banana, rice and corn plantations and processing facilities in
the Philippines and jointly work with ANI for all the needed resources such as land, labor,
farm technology and systems.

ANI and FEAICO will establish demo plantations initially and grow gradually
through contract growing up to a core area of fifty thousand hectares (50,000 has) total for
pineapple, banana, rice and corn. These plantations will be used for food crops production
for local consumption and export to Kingdom of Saudi Arabia and other foreign markets
that FEAICO and ANI will jointly agree and develop.

ANI and FEAICO shall enter into a joint venture agreement to immediately set up a
Philippine Corporation with an initial capitalization of One Million US Dollars ($1,000,000)
under a 60% and 40% Filipino and foreign equity ownership and profit sharing scheme
respectively and initiate appropriate measures for the newly-formed Philippine
Corporation’s availment of fiscal, administrative and all other incentives granted by the
Philippine Government and its Agencies and Instrumentalities such as but not limited to
the Board of Investments and the Philippine Economic Zone Authority.

ANI and FEAICO has undertaken to enter into such definitive agreements and
complete other documents to formally provide details in carrying out the general
provisions of this MOA within six (6) months from the date of its signing.

With our best regards.

Very truly yours,
-)

- am
Ca
¢ KENNE S. TAN
CFO/CIO/Treasurer/ Compliance Officer
MEMORANDUM OF AGREEMENT

KNOW ALL MEN BY THESE PRESENTS:

This Memorandum of Agreement ("MOA") ‘n
PP tvct pein ‘Agreement ("MOA") made and executed this 4" day of May 2010, in Makati City,

FAR EAST AGRICULTURAL INVESTMENT COMPANY, a corporation under
incorporation in accordance with the laws of the Kingdom of Saudi Arabia with
principal address at Riyadh, Kingdom of Saudi Arabia, represented herein by its
fumorze represenitve, Cr, Mohermed Na Khede, end Rena refer
ioas" 7

= And

AGRI NURTURE INC., a corporation duly organized and existing under the
Philippine Laws, with principal address at 54 National Road, Dampol I-A, Pulilan,
Bulacan, Republic of the Philippines represented herein by its President and GEO,
ANTONIO L. TIU, and hereinafter referred to as “ANI”

(Hereinafter collectively referred to as the “PARTIES")

WITNESSETH THAT :

WHEREAS, the FEAICO is to pursue projects involving the establishment of pineapple, banana, rice
‘and com plantations and processing faclties in the Philippines and is dedicated to profit maximization and
inlends to create the highest value added to its operations in the Philippines either through: [1] supplying
‘organization inthe Philippines and/or [2] by exporting agricultural products abroad;

WHEREAS, the FEAICO hereby agrees to jointly work with ANI for all the needed resources such as
land, labor, farm technology and systems, to pave the way for FEAICO's entry into setting up commercial sized
Pineapple, Banana, Rice and Cor Plantations and Processing Facilities;

WHEREAS, the PARTIES intend to establish a basic framework for collaboration, cooperation and
coordination by entering into this MOA for the establishment of the “Pineapple, Banana, Rice and Corn
Plantations,” the guidelines of which shall hereinafter be prescribed, defined and carried out,

NOW THEREFORE, for and in consideration of the foregoing premises and of the mutual covenants set
forth, the PARTIES hereby agree, as follows:

L OBJECTIVES

‘The PARTIES believe that all agreements that are carried out after this agreement shall be based on the
themes ofthis item.

“The PARTIES agree to collaborate and complement efforts to achieve the following objectives:

4. To provide for the organizational, institutional and technological and market requirements of the
project to be undertaken under this MOA;

2. To identity idle lands from various parts of the country forthe proposed Pineapple, Banana, Rice
and Con plantations and possible site(s) for processing facies;

3. The PARTIES shall put their bes effors that shall have the following characteristics:

demo plantations intially and grow gradually through contract
{growing up toa core area of fity thousand hectares (60,000 has) total for pineapple,
Zonana, rice and corn, These plantations will be used for food crops production for local
Consumption and export to Kingdom of Saudi Arabia and other foreign markets that
FEAICO and ANI wil jointly agree and develop.

pe Q

2

To be able to promote, through the foregoing projects, the local utlization of agricultural based
products and its various end-products and by-products;

‘To bring development and other opportunities to the countryside by acting as a catalyst for
economic. activity and to uplift the standards of living of local farmers through agricultural
‘modemization and enhancement of their agricultural competitiveness in the agriculture driven
industry as the corporate social responsibility of the joint venture,

COMMON OBLIGATIONS AND RESPONSIBILITIES OF THE PARTIES

Enter into @ joint venture agreement to immediately set up a Philippine Corporation with an intial
capitalization of One Million US Dollars ($1,000,000) under a 60% and 40% Filipino and foreign
equity ownership and profit sharing scheme respectively

Iniiate appropriate measures for the newly-formed Philippine Corporation's availment of fiscal,
administrative and all oer incentives granted by the Philippine Government and its Agencies and
Instrumentalies such as but not limited to the Board of Investments and the Philippine Economic
Zone Authority,

Cooperate and extend their best efforts in providing the other party with the necessary documents
necessary to comply with laws, governmental rules and regulations, comply faithfully with the
‘obligations contained in this MOA and other agreements to be entered into in connection thereof
‘and undertake such other activites as may be agreed upon by the Parties pursuant to the
‘objectives of this MOA,

IV. MISCELLANEOUS PROVISIONS

1

Intention of the Parties. The MOA does not form a partnershi
the Parties. It is understood however, that one party may not bind nor involve the other to
‘contracting with thd parties without their written consent. In addition, neither party shall have any
‘obligation to proceed with any project or undertaking or make any legally binding commitment
beyond the agreement contemplated under this MOA:

Conkitions Precedent. The completion and implementation of the agreements contemplated under
this MOA 's conditioned on the following

Period of Execution; Condition. Its agreed that this MOA shall serve as the initial agreement ofthe
Parties and the activities being contemplated herein, as well as the performance by the Parties of
any undertaking pursuant to or in furtherance of, this MOA shall be subject to a more definitive
agreement between the Parties, Thus, they shal, within six (6) months, undertake to enter into such
definitive agreements and complete other documents/agreements to formally provide details in
carrying out the general provisions of this MOA. Further, they shall commit to expedite the initiation
‘and completion of the proposed Projact within the given time frame, otherwise, this MOA shall be of
no force and effect without need of Court action,

‘Signing of Additional Definitive Agreement(s). The Pariies shall undertake to keep consuiting and
‘cooperating with each other and arranging periodical meetings with the aim to achieve the
objectives of this MOA. The Parties hereby agree to negotiate, sign and execute such additional
‘agreement as may be necessary to imploment, amendior clarify the intents and purposes of this
MOA,

within the meaning of law, among

44 The granting of all appropriate governmental, corporate and regulatory consents,
approvals and clearances. It is hereby intended that the proposed project will require
prior approvals of the Board of Directors of FEAICO and ANI.

4.2. The completion of examinations and/or exploration on the planned projects, with due
dligence and to the full satisfaction of FEAICO and ANI

‘Severabiiy. If at any time, any of the provisions of this MOA is adjudged to be or becomes:

ilegal, invalid or unenforceable in any respect under the law, rules and regulations by any
‘competent jurisdiction, the legality, validity and enforceability of such provisions not so affected

(impaired shall subsist and remain valid as between the parties;
10

"

Effect of Force Majoure on MOA. In the event this agreement is prevented from being
implemented due to war, civil commotion, strike and labor disputes, acts of God, force majeure
or any another analogous causes beyond the control of either party, this agreement shail be:
deemed suspended during the existence of any of the foregoing law. Upon termination or
Cessation of the force majeure condition, this agreement shall be deemed effective and its
‘duration extended for the period of time of suspension thereof, unless the continued execution
‘and implementation of this agreement shall be mutually impossible by the parties herein, such
thatthe latter shall dectare this agreement as terminated:

Release and Content of Press Statement. During the term of this agreement, the Parties
hereby agree to coordinate and agree beforehand the release and content of any press
statement or other publicity emanating from any Party or its afiiates pertaining to the subject
‘matter of this MOA;

Confidentiaity The Parties hereby agree that any valuable information disclosed andor
received by either party relative to this MOA shall be kept confidential from third parties except
with prior consent of both parties;

‘on Employment. It is understood that no employer-employee relationship is created
‘among FEAICO and ANI;

Binding Effect. This MOA shall take effect between the parties, their assigns and sucoessor-in-
imerest, except in case where the rights and obligations arising from this MOA are not
transmissible by their nature, or by stipulation or by provision of law,

Rule on Amendment or Weiver. No amendment or waiver of any provision ofthis Agreement, or
‘consent to any departure by either party from any such provision, shall be effective unless the
‘same shall be in writing and signed by the partes to this Agreement, and, in any case, such
‘amendment. waiver of consent shall be effective only in the specific instance and for the
‘specific purpose given.

Vv. EFFECTIVITY

‘The parties hereby warrant that they have sufficient authority to enter into this MOA which shall take
effect upon its execution.

IN WITNESS WHEREOF, the parties have hereunto set their hands on the day,
above-writien,

and place first

ra csr AGRULTURAL AVESTHEN COMPANY ran ze we

Antonio L. Tiu

‘Authorized Representative President & CEO

‘SIGNED IN THE PRESENCE OF
